Citation Nr: 1634238	
Decision Date: 08/31/16    Archive Date: 09/06/16

DOCKET NO.  12-00 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a liver disorder. 

2.  Entitlement to service connection for a digestive disorder. 

3.  Entitlement to service connection for hypertension. 

4.  Entitlement to service connection for a skin disorder. 


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Murray, Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1965 to August 1969. 

These matters come on appeal before the Board of Veterans' Appeals (Board) from an October 2008 rating decision by the Department of Veterans Affairs, Regional Office, located in Montgomery, Alabama (RO), which in pertinent part, denied the benefits sought on appeal. 

On his January 2013 substantive appeal, VA Form-9, the Veteran indicated his desire to testify before a member of the Board.  He was scheduled for a Board hearing in June 2013, but he subsequently withdrew his request for such a hearing.  

The issue of entitlement to service connection for skin disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has not had a liver disability during the course of the claim and appeal.  

2.  The Veteran's current digestive disorder did not have onset during his active service and was not caused by an injury or disease during active service.  

3.  Th Veteran hypertension did not have onset during active service, did not manifest within one year of active service and was not caused by an injury or disease during active service.  



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a liver condition have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for entitlement to service connection for a digestive disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

3.  The criteria for entitlement to service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist 

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  Here, VA notice was provided by a February 2008 letter.  The matters were last readjudicated in a January 2010 Statement of the Case. 

Concerning the VA's duty to assist, the Board notes that the Veteran's service treatment records, post-service VA and private treatment records, and his lay statements of observation and argument have been obtained. 

The Board acknowledges that VA has not afforded the Veteran with VA examinations relating to his service connection claims for a liver disorder, a digestive disorder, or hypertension.  However, the Board finds that such examinations are not necessary to render a decision under the circumstances of this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).   There is no competent evidence of a current diagnosed disorder involving the Veteran's liver.  Although there are current diagnoses of hypertension and digestive disorder, to include reflux disorder, the Veteran's post-service treatment records do not show that he was not first diagnosed or treated for these disorders until decades after his discharge from service; the evidence does not establish a relevant inservice event, injury, or disease.  

The Veteran asserted that his diagnosed digestive disorder and hypertension are etiologically related to his alleged in-service exposure to Agent Orange.  However, the record does not support his assertion regarding in-service exposure to Agent Orange.  The Board finds that further development of the Veteran's contention that his digestive disorder and hypertension are related to Agent Orange exposure is not necessary. 

Other than the Veteran's own statements, there is no evidence of record that links the Veteran's digestive disorder and hypertension to his period of service.  The Veteran has not asserted that he has had continuity of digestive problems or high blood pressure since his period of service.  Rather, the competent evidence does not show that he reported his symptoms or indicated he had them until decades after his separation from service.  Simply stated, referral of the claims for examination or obtainment of medical opinion under the circumstances here presented would be an unnecessary act.  38 U.S.C.A. § 5103A(a)(2); see also McLendon, 20 Vet. App. 79. 

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Quartuccio v. Principi, 16 Vet. App. 183 (2002).


2.  Service Connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. §  3.303(d).  

Moreover, in the case of certain chronic diseases, including hypertension, service connection may be presumed if the disorder is manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

Liver Disorder

The Veteran seeks entitlement to service connection for a liver disorder.  The Veteran contends that he developed a chronic liver condition as result of his period of service.  

There was no indication in the service treatment records that the Veteran was treated for, or diagnosed with, a liver disorder or any other liver-related disorder. 

Post-service private treatment records show that the Veteran had an elevated liver function test in April 2000, but there was no evidence of underlying liver disease, to include hepatitis.  None of the subsequent VA or private treatment records shows a diagnosis for a chronic liver disorder. 

In order to warrant service connection, the threshold requirement is competent evidence of the existence of the claimed disability at some point during a Veteran's appeal.  While the Board recognizes the Veteran's belief in his claim, the most competent medical evidence of record tends to show that the Veteran has not ever had a disorder involving his liver.  Indeed, post-service treatment records show no subjective or objective findings of liver-related disorder associated with the abnormal liver function test. 

An abnormal liver function test is not in and of itself a disability for VA purposes.  In this regard, a laboratory finding is an indication of an injury or disease which could result in disability, rather than a disability in and of itself for which VA compensation benefits are payable.  See 61 Fed. Reg. 20,440; 20,445 (May 7, 1996) (Diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities. They are, therefore, not appropriate entities for the rating schedule.)  The term "disability" as used for VA purposes refers to impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

There has been no diagnosis of any liver-related disorder during the pendency of this claim.  The existence of a current disability is the cornerstone of a claim for VA disability compensation, and without a current disability, service connection is not warranted.  Here, the record unequivocally shows that the Veteran has not been diagnosed with any disability involving his liver at any time during the course of the appeal. 

To the extent that the Veteran seeks to present his own diagnosis of a liver disorder, such diagnosis is not competent evidence.  Absent some obvious injury, the question of whether someone has a liver disorder is not a question that can be answered by observation with one's senses alone.  Nor is the existence of a liver disorder a simple question.  As such, it is a question that is addressable only by one with medical expertise.  The record does not show that the Veteran has such expertise and therefore his own diagnosis is not competent evidence.  

Thus, the evidence does not demonstrate that the Veteran has a current diagnosed disorder involving his liver during the course of the appeal.  In the absence of any diagnosed liver disorder, service connection may not be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection cannot be granted if the claimed disability does not exist).  Accordingly, the benefit sought on appeal is denied.


Digestive Disorder and Hypertension 

The Veteran seeks entitlement to service connection for a digestive disorder, to include reflux disorder, and service connection for hypertension.  He asserts that his current disorders are related to his period of service.  He has expressed his belief that he was exposed to herbicides, including Agent Orange, while he was stationed in Guam during the Vietnam War, and he worked on aircraft that had returned from Vietnam. 

With respect to element (1), the medical evidence of record demonstrates that the Veteran has diagnosis of hypertension and he has been treated for, and is currently diagnosed with reflux disorder, as well as a previous history of acute gastroenteritis.  See private treatment records.  Therefore, element (1), current disability, is satisfied for each claim. 

The Board will now turn to whether the evidence of record supports element (2), in-service disease or injury.  The service treatment records do not show any indication of hypertension or digestive disorder during his period of service.  The report of a November 1968 examination prior to separation shows that the Veteran's cardiovascular system, stomach and abdomen were evaluated as normal and his blood pressure reading was 126/84.  On the associated report of medical history, the Veteran did not mark that had ever experienced high blood pressure or mark down any symptoms indicative of digestive-related problems. 

Post-service private treatment records show that the Veteran was treated for hypertension in January 1991, and at that time, he also reported a history of hypertension but he stated that he had previously stopped taking his medication.   In January 1997, the Veteran presented with complaints of epigastric pain following meal, which improved after he vomited and he had a bowel movement.  He denied any current stomach or digestive problems at the time of the clinical evaluation in January 1997.  An April 2002 private treatment record shows the Veteran was assessed with acute gastroenteritis based on his complaints of abdominal pain, cramping, nausea, and diarrhea for 24 hours.  Subsequent private treatment records starting in 2007 show that the Veteran complained of intermittent indigestion and heartburn, and he reported that he had previously experienced similar reflux problems.  

Essentially, the evidence tends to show that his digestive problems or hypertension first manifested many years after active service, and the Veteran has not asserted (nor does the evidence of record show) that there is any continuity of symptomatology over a two decade time span between his separation from service and his treatment for hypertension in 1991 and over a three decade span between his separation from service and his first complaints of chronic digestive problems in 1997.  See 38 C.F.R. § 3.303.  As such, in-service disease has not been shown for either disorder.  

In addition, service connection may not be established based on chronicity in service, or post- service continuity symptoms first seen in service, as digestive disorder is not one of the listed presumptive chronic diseases, and the Veteran has not reported continuity of high blood pressure since his period of service.  

With respect to in-service injury, the Veteran contends that his digestive problems and hypertension are related to his alleged in-service exposure to Agent Orange while he was stationed in Guam and he worked on aircraft that had returned from Vietnam.  The Veteran does not assert, and the evidence of record does not show, that he was stationed in the Republic of Vietnam, to include service in waters offshore the coast of Vietnam or temporary duty assignment to Vietnam.  Presumptive exposure to herbicides has not been established.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a) (6) (iii).  

Moreover, there is no competent evidence confirming that the Veteran was in-fact exposed to herbicides, including Agent Orange, during his period of service.  In this regard, the record contains a negative response to a Personnel Information Exchange System (PIES) request to O36 to review for exposure to herbicides outside the Republic of Vietnam by Records Management Center (RMC) and National Personnel Records Center (NPRC) personnel.  See VA Form 3101, Request for Information, dated in March 2008.  In addition, when VA asked the Veteran to provide additional information regarding his alleged exposure to herbicides in a January 2008 notice letter, the Veteran failed to respond.  

The Veteran has only asserted that he was allegedly exposed to herbicide as a result of working on aircraft that had returned from Vietnam.  While the Veteran is sincere in his belief that he was exposed to Agent Orange while he was stationed in Guam, the Veteran is not competent to state that any aircraft with which they came into contact in Guam was contaminated with herbicides.  His lay statements have not been corroborated by competent and probative evidence.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service).  In short, the Veteran has not explained how he came to the belief that he was exposed to herbicides via contact with aircraft and has not demonstrated any expertise in determining that any such aircraft was contaminated.  

Absent qualifying service in Vietnam, and absent competent and probative evidence of exposure to herbicides outside of Vietnam, the Board finds that there is no basis to support the Veteran's assertion of in-service exposure to herbicides, including Agent Orange.  As such, in-service injury has not been shown.  

The record also lacks medical evidence that supports a link between the Veteran's hypertension and digestive disorder to his period of service.  There is no objective evidence indicative of hypertension or digestive disorder in service or at separation, no evidence of treatment for the conditions until decades after service, and no medical evidence linking the currently diagnosed disorder directly to service.  

In the absence of any evidence suggestive of a direct relationship between the Veteran's period of service and his digestive disorder and hypertension, VA is not required to obtain a VA medical opinion under the duty to assist.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Other than the Veteran's own statements attributing his digestive disorder and hypertension to his period of service, there is no nexus evidence in the file to include medical opinion to show that his digestive disorder or hypertension is related to his period of service.  To the extent the Veteran has expressed the opinion that his digestive disorder and hypertension are related to his period of service, the Veteran as a lay person is not competent to offer an opinion on a medical condition.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

Based on the foregoing, the Board finds that element (3) a medical link between the Veteran's digestive disorder and hypertension to his period of service has not been shown.  As such, the Board finds that service connection on a direct basis is not warranted.  There is no reasonable doubt to be resolved as to these issues.  


ORDER

Entitlement to service connection for a liver disorder is denied. 

Entitlement to service connection for a digestive disorder is denied. 

Entitlement to service connection for hypertension is denied. 


(CONTINUED ON NEXT PAGE)

REMAND

The Veteran seeks entitlement to service connection for skin disorder.  He contends that he has current disorder is etiologically related to his period of service.  The Veteran reports that he first developed skin problems during his period of service, and he has continued to experience similar skin problems since then.  Based on a review of the claims folder, the Board finds that additional development is needed prior to adjudication of the claims. 

A medical opinion is needed in conjunction with the Veteran's claim for service connection for skin disorder.  Service treatment records reflect that the Veteran complained of skin problems at the time of his separation examination in November 1968, and post-service private treatment records reflect treatment for various diagnosed skin disorders.  Given that there is evidence of in-service skin problems, the Veteran's reports of skin problems since service, and the evidence that the Veteran had skin disorders during the pendency of the claim, the Board finds that there is at least an indication that his claimed disorder might be linked to his period of service and a remand is needed to obtain a VA medical opinion.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action

1. Schedule the Veteran for a VA examination with the appropriate specialist to determine the nature and etiology of the Veteran's skin disorder.  The entire claims file should be made available for review, to include a complete copy of this remand. 

Based on a review of the claims folder, the examiner is asked to opine whether it is at least as likely as not (50 percent or greater) that the Veteran has any diagnosed skin disorder that had an onset during his period of service, or that is otherwise etiologically related to active service.  The examiner must consider the November 1968 service treatment record which documents that the Veteran reported a history of dry skin problems. 

The rendered opinion must be accompanied by a thorough rationale.

2. After the development requested above has been completed, again review the record and readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


